Citation Nr: 1147453	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  04-17 533	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of meningitis.  

REPRESENTATION

Appellant represented by:	Michael R. Viterna


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1972.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a Travel Board hearing on this matter, which was held in September 2007 where he and his wife presented as witnesses before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In March 2008 the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  In a decision dated in September 2009, the Board affirmed the RO's denial of the benefits sought on appeal.  The decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court issued a February 2011 Order in which it set aside the September 2009 Board decision and remanded the case to the Board for further development and readjudication consistent with the February 2011 Order.  In May 2011, the Veteran's representative filed a motion for substitution.  In June 2011, the Veteran's representative filed a motion to withdraw the motion for substitution.  The Court issued an August 2011 Order in which it granted the June 2011 motion to withdraw the motion for substitution, withdrew the Court's February 2011 Order, set aside the September 2009 Board decision, and dismissed the appeal.  


FINDING OF FACT

The appellant died in December 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the death certificate indicates that appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


